Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 4-5 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 4 and 5 recite(s) limitation “specifying”, which, under BRI, can be performed as mental steps with paper and pencil. The specifying by judging whether resource condition is satisfied can be performed in paper from the rated/known information on the devices. When information regarding target container and apparatuses are known, the judging and specifying steps can be performed by paper/pencil. The determining step can also be performed in mind.   The processor and memory recited here are generic computing devices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 

The judicial exception is not integrated into a practical application. These limitations corresponds to the judicial exception are not tied to other limitations of the claim. The deploying and acquiring steps are unrelated to specifying and determining steps because none of specifying and determining steps uses the acquired data regarding the resource. 

The claim does not include additional elements that are sufficient to significantly more that the judicial exception. The additional elements are “plurality of apparatuses having a container virtualization infrastructure”, “deploy an evaluation container including evaluation program that evaluates a resource on the apparatuses” and “acquire data regarding the resources from the evaluation program”. These are well known routine activities regarding data collection. Examiner cites Karstens that teaches container deployment with an evaluation program to collect data (abstract; Fig 3; Fig 4 related description and [0010]). Parameshwaran teaches infrastructure with containers (Fig 2) and Chen teaches evaluation containers evaluating resources on host computer (Fig 3A and Fig 3B). Therefore the additional elements are not sufficient to significantly more. This claim is not patent eligible. 

For claim 2, the limitations provide a condition only without any additional structure. Therefore, that is not patent eligible. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Patent Application Publication 2018/0331969).

For claim 1, Chen et al teach the following limitations: An information processing system (Fig 1- Fig 4; 100 in Fig 1) comprising: a plurality of information processing apparatuses having a container virtualization infrastructure  (host 110A- 110D in Fig 1); and a container management apparatus (180 and 190 in Fig 1) including: a memory and a processor coupled to the memory ([0020]-[0021]; orchestrator may be a server; [0042]-[0043]; scheduler executes on a processor) and the processor configured to: deploy an evaluation container on each of the plurality of information processing apparatuses (C_1 and C_2 on Host_A; C_3- C_7 on Host_B; C_8 on Host_C in Fig 3A; these are evaluation containers because this scheduler polls this containers [0036]; since these containers can be polled for information, these are evaluation containers to evaluate information for the scheduler), the evaluation container including an evaluation program that evaluates a resource of the information processing apparatus (quantity of network service ports 156 exposed, quantity of overlay network 150 address of network service port as mentioned in [0029] , acquire data regarding the resource in the information processing apparatus from the evaluation program (324, 326, 328, 330 send port exposure information to scheduler 190 in Fig 3A), specify, one of the plurality of information processing apparatuses (Host_C is selected; [0037]) by judging whether each of the plurality of information processing apparatuses satisfies a resource condition for a target container (Fig 3A shows each host is judged with respect to resource availability; target container has resource requirement of 200m CPU and 2 GB memory; [0032]-[0036] mention that target container is C_9, each host is checked whether it has requisite resource) regarding an apparatus performance of the information processing apparatus being a necessity for the target container (the target container is C_9 has 200m CPU and 2 GB memory is the necessity condition as shown in Fig 3A and mentioned in [0034]-[0036]), and determine the specified information processing apparatus as a deployment destination for the target container (350 in Fig 3B; [0038]). 

For claim 2, resource condition refers to network service ports and overlay network complexity ([0029]; [0037]-[0038]). 

For claim 4, Chen et al teach the following limitations: A container management apparatus (Fig 1- Fig 4; 180 and 190 in Fig 1) comprising: a memory and a processor coupled to the memory ([0020]-[0021]; orchestrator may be a server; [0042]-[0043];  and the processor configured to execute a process: deploying an evaluation container on each of the plurality of information processing apparatuses (C_1 and C_2 on Host_A; C_3- C_7 on Host_B; C_8 on Host_C in Fig 3A; these are evaluation containers because this scheduler polls this containers [0036]; since these containers can be polled for information, these are evaluation containers to evaluate information for the scheduler), the evaluation container including an evaluation program that evaluates a resource of the information processing apparatus (quantity of network service ports 156 exposed, quantity of overlay network 150 address of network service port as mentioned in [0029] are the evaluated results by evaluating the resource port and overlay network; [0036] mentions that containers 170 report port exposure information to scheduler 190; therefore the evaluation program evaluates and reports the port information), acquiring data regarding the resource in the information processing apparatus from the evaluation program (324, 326, 328, 330 send port exposure information to scheduler 190 in Fig 3A), specifying, one of the plurality of information processing apparatuses (Host_C is selected; [0037]) by judging whether each of the plurality of information processing apparatuses satisfies a resource condition for a target container (Fig 3A shows each host is judged with respect to resource availability; target container has resource requirement of 200m CPU and 2 GB memory; [0032]-[0036] mention that target container is C_9, each host is checked whether it has requisite resource) regarding an apparatus performance of the information processing apparatus being a necessity for the target container (the target container is C_9 has 200m CPU and 2 GB memory is the necessity condition as shown in Fig 3A and , and determining the specified information processing apparatus as a deployment destination for the target container (350 in Fig 3B; [0038]). 

For claim 5, Chen et al teach the following limitations: A container management method comprising: deploying an evaluation container on each of the plurality of information processing apparatuses (C_1 and C_2 on Host_A; C_3- C_7 on Host_B; C_8 on Host_C in Fig 3A; these are evaluation containers because this scheduler polls this containers [0036]; since these containers can be polled for information, these are evaluation containers to evaluate information for the scheduler), the evaluation container including an evaluation program that evaluates a resource of the information processing apparatus (quantity of network service ports 156 exposed, quantity of overlay network 150 address of network service port as mentioned in [0029] are the evaluated results by evaluating the resource port and overlay network; [0036] mentions that containers 170 report port exposure information to scheduler 190; therefore the evaluation program evaluates and reports the port information), acquiring data regarding the resource in the information processing apparatus from the evaluation program (324, 326, 328, 330 send port exposure information to scheduler 190 in Fig 3A), specifying, one of the plurality of information processing apparatuses (Host_C is selected; [0037]) by judging whether each of the plurality of information processing apparatuses satisfies a resource condition for a target container (Fig 3A shows each host is judged with respect to resource availability; target container has resource requirement of 200m CPU and 2 GB memory; [0032]-[0036] regarding an apparatus performance of the information processing apparatus being a necessity for the target container (the target container is C_9 has 200m CPU and 2 GB memory is the necessity condition as shown in Fig 3A and mentioned in [0034]-[0036]), and determining the specified information processing apparatus as a deployment destination for the target container (350 in Fig 3B; [0038]). 


Response to Arguments
5.	Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that Chen fails to teach the limitations  specifying

Examiner disagrees. The amendment deleted the limitations “based on data regarding the resource”, which made specifying steps to be unrelated to data acquire from the evaluation program. Chen teaches the limitations: specifying, one of the plurality of information processing apparatuses (Host_C is selected; [0037]) by judging whether each of the plurality of information processing apparatuses satisfies a resource condition for a target container (Fig 3A shows each host is judged with respect to resource availability; target container has resource requirement of 200m CPU and 2 GB memory; [0032]-[0036] mention that target container is C_9, each host is checked whether it has requisite resource) regarding an apparatus performance of the information processing apparatus being a necessity for the target container (the target container is C_9 has 200m CPU and 2 GB memory is the necessity condition as shown in Fig 3A and mentioned in [0034]-[0036]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186